IN THE SUPREME COURT OF THE STATE OF NEVADA


                CODY C. LEAVITT,                                         No. 69639
                                         Appellant,
                                  VS.
                THE STATE OF NEVADA,
                                                                               FILED
                                  Respondent.                                  FEB 242016
                                                                                     cI ICDEMAN
                                                                                       RE Ma COU

                                                                                        ERK

                                        ORDER DISMISSING APPEAL

                            This is a pro se appeal from a purported decision denying a
                postconviction petition for a writ of habeas corpus. Eighth Judicial
                District Court, Clark County; Jennifer P. Togliatti, Judge.
                            No decision, oral or written, had been made on the petition
                when appellant filed his appeal on January 19, 2016. Because appellant
                failed to designate an appealable order, we lack jurisdiction over this
                appeal, and we
                            ORDER this appeal DISMISSED.'




                                              /         dettAin, , , •
                                         Hardesty



                                                           Pickering



                     "In light of this order, the pro se motion for discovery filed on
                January 29, 2016, is denied as moot.

SUPREME COURT
         OF
     NEVADA


(0) 1947.,
                                                                                       698G
                cc: Hon. Jennifer P. Togliatti, District Judge
                     Cody C. Leavitt
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                    2